Name: 96/663/EC: Council Decision of 21 November 1996 amending Decision 93/246/EEC adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (1994 to 1998)
 Type: Decision
 Subject Matter: economic structure;  European construction;  Europe;  employment;  organisation of teaching;  teaching
 Date Published: 1996-11-28

 Avis juridique important|31996D066396/663/EC: Council Decision of 21 November 1996 amending Decision 93/246/EEC adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (1994 to 1998) Official Journal L 306 , 28/11/1996 P. 0036 - 0039COUNCIL DECISION of 21 November 1996 amending Decision 93/246/EEC adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (1994 to 1998) (96/663/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Having regard to the opinion of the Committee of the Regions (4),(1) Whereas on 18 December 1989 the Council adopted Regulation (EEC) No 3906/89 on economic aid to the Republic of Hungary and the Polish People's Republic (5), which provides for aid to support the process of economic and social reform in central and eastern European countries in areas including training;(2) Whereas on 19 July 1993 the Council adopted Regulation (Euratom, EEC) No 2053/93 concerning the provision of technical assistance to economic reform and recovery in the independent States of the former Soviet Union and Mongolia (6);(3) Whereas on 29 April 1993 the Council adopted Decision 93/246/EEC adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (7) for a period of four years from 1 July 1994;(4) Whereas the countries of Central and Eastern Europe and of the former Soviet Union, which are beneficiaries of the Phare and Tacis programmes, consider training and, in particular, higher education, to be one of the key areas for the process of economic and social reform;(5) Whereas the European Community has concluded Association Agreements with six countries of Central Europe (8) and has signed such agreements with four others (9);(6) Whereas other Association Agreements may be signed in the future with other countries of Central Europe;(7) Whereas the Essen European Council (December 1994) established a 'pre-accession` strategy for these associated countries, involving, notably, access to Community programmes, especially in the area of education and training;(8) Whereas Tempus can still make an effective contribution to the structural development of higher education required to improve occupational skills adapted to economic reform, with a view to their incorporation into the internal market of the Community; whereas there is no other instrument for achieving this objective;(9) Whereas the associated countries of Central Europe are required to define a particular strategy and their specific needs in connection with Tempus, with particular regard to the new possibility of participation in the Socrates and Leonardo programmes;(10) Whereas the Socrates programme pursuant to (Article 7 (3)) and the Leonardo programme pursuant to (Article 9 (1)) are open to participation by the associated countries of Central and Eastern Europe (CCEE), in accordance with the conditions laid down in the Additional Protocols of the Association Agreements regarding access to Community programmes to be concluded with these countries;(11) Whereas the European Community has signed Partnership Agreements with Belarus, Kazakhstan, Kyrgyzstan, Moldova, the Russian Federation and Ukraine and whereas it is currently negotiating agreements with other independent States of the former Soviet Union;(12) Whereas the recent establishment of Tempus in the countries which are recipients of Tacis assistance, whose needs are greater and whose area is more extensive, fully warrants the continuation of the existing measures;(13) Whereas a funding plan has been drawn up for the Phare and Tacis programmes up to 31 December 1999;(14) Whereas Article 11 of Decision 93/246/EEC stipulates that the Commission will evaluate the implementation of the Tempus programme and will submit, before 30 April 1996, a proposal for the continuation or adaptation of the programme for the period beginning 1 July 1998;(15) Whereas the results of this evaluation confirmed the decision to adopt and further diversify the forms of assistance in line with national needs and the priorities of the systems of higher education;(16) Whereas this evaluation has shown the ability of Tempus to make an effective contribution in the partner countries to the diversification of educational opportunities and to cooperation between universities, thereby creating the right conditions for the development of scientific, cultural and economic cooperation;(17) Whereas the results of the evaluation, as set out above, are confirmed by the assessment of the programme by the competent authorities of the countries of Central and Eastern Europe and of the Republics of the former Soviet Union, and by the opinions expressed by the users of the programme and the facilities responsible for its organization in the partner countries and in the European Union, and by the qualified experts and representatives reflecting the views of the university community in Europe;(18) Whereas there exist in the Community and in third countries regional and/or national, public and/or private facilities which can be called upon to assist in the effective provision of financial support in the area of training at higher-education level;(19) Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235; whereas the conditions for invoking that Article have been satisfied,HAS DECIDED AS FOLLOWS:Sole Article Decision 93/246/EEC is hereby amended as follows:1. Article 1 shall be replaced by the following:'Article 1Duration of Tempus IIThe second phase of the trans-European cooperation scheme for university studies (hereinafter referred to as "Tempus II") is hereby adopted for a period of six years as of 1 July 1994.`2. The Annex shall be replaced by the text appearing in the Annex to this Decision.3. The last two paragraphs of Article 11 shall be replaced by the following:'The Commission shall submit an interim report, including the results of the evaluation, before 30 April 1998. If appropriate, this report shall be accompanied by a proposal for the continuation or adaptation of Tempus for the period beginning 1 July 2000 for the partner countries which do not yet have the possibility of taking part in the higher education activities of the Community programmes of education and training (Socrates - Leonardo).The Commission shall present a final report by 30 June 2004 at the latest.`Done at Brussels, 21 November 1996.For the CouncilThe PresidentN. BHREATHNACH(1) OJ No C 207, 18. 7. 1996, p. 8.(2) Opinion delivered on 15 November 1996 (not yet published in the Official Journal).(3) OJ No C 295, 7. 10. 1996, p. 34.(4) Opinion delivered on 19 September 1996 (not yet published in the Official Journal).(5) OJ No L 375, 23. 12. 1989, p. 11. Regulation last amended by Council Regulation (EEC) No 463/96. (OJ No L 65, 15. 3. 1996, p. 3).(6) OJ No L 187, 29. 7. 1993, p. 1.(7) OJ No L 112, 6. 5. 1993, p. 34.(8) Poland, Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria.(9) Estonia, Latvia, Lithuania and Slovenia.ANNEX 'ANNEXJoint European projects1. The European Community will provide support for joint European projects of a maximum duration of three years.Joint European projects will comprise at least one university from a partner country, one university from a Member State and one partner institution (university or enterprise) from another Member State.2. Joint European project grants may be awarded for activities according to the specific needs of the institutions concerned and according to the priorities laid down, including:(i) joint education and training measures, notably for the establishment of new curricula, the development and overhaul of existing curricula, the development of universities' capacities to provide continuing education and retraining, the provision of short intensive courses, and the development of systems of distance learning;(ii) measures for the reform and development of the higher education system and its capacities, notably by means of the restructuring of the management of higher education institutions and systems, the upgrading of existing facilities by the acquisition of the equipment needed to implement a joint European project and, where appropriate, the provision of technical and financial assistance to the competent authorities;(iii) the promotion of cooperation between universities and the socio-economic players, including industry, through joint projects;(iv) the development of the mobility of teachers, university administrative staff and students within the framework of joint European projects:(a) grants will be awarded to teaching/administrative staff from universities or to instructors from enterprises, in the Member States, to carry out teaching/training assignments for periods lasting from one week to one year in partner countries and vice versa (1);(b) grants will be awarded to teaching/administrative staff of universities in the partner countries to undertake retraining and updating training in the European Community (1);(c) grants will be awarded to students, up to and including at doctorate level, and will be available both to students from the partner countries carrying out periods of study in the European Community and to students from the Community spending study periods in the partner countries. These grants will normally be awarded for a period of between three months and one year (1);(d) for students participating in joint European projects, whose specific aim is to foster mobility, priority will be given to students participating in projects in which the period of study abroad will be granted full recognition by the student's home university (1);(e) support will be provided for industrial or practical placements, of between one month and one year, to teachers, instructors, students and graduates of the partner countries between the end of these studies and their first employment, so that they can undertake a period of practical training in enterprises in the Community and vice versa (1).(v) activities to ensure the success of a joint European project involving two or more partner countries.Structural and/or complementary measuresGrants will be awarded for a number of structural and/or complementary measures (including technical assistance, seminars, studies, publications, information activities). These measures are designed to support the objectives of the programme, notably to contribute to the development and restructuring of the higher education systems in the partner countries.In connection with these structural measures, grants will be awarded, in order to, among other things:- develop and strengthen the capacities for strategic planning and institutional development of institutes of higher education at university or faculty level,- support the multiplication of cooperation measures designed to achieve the objectives of Tempus and to ensure its duration,- draw up a national strategy in a particular partner country for the development of a specific aspect of higher education.(1) No individual mobility grants will be awarded where these activities are available under the Community programmes of education and training (Socrates, Leonardo).Individual grantsIn addition to joint European projects and structural and/or complementary measures, the European Community will also support the provision of individual grants to teachers, instructors, university administrators, senior Ministry officials, education planners and other training experts from partner countries or the Community for visits designed to promote the quality, development and restructuring of higher education and training in the partner countries.These visits will cover the following areas in particular:- the development of courses and teaching material,- the development of staff, notably by periods of retraining and industrial placements,- teaching assignments,- activities for supporting the development of higher education.Support activities1. The necessary technical assistance will be provided to the Commission to underpin the activities carried out in accordance with the Decision and to ensure the necessary monitoring of the implementation of the programme.2. Support will be provided for appropriate external evaluation of Tempus II.`